BLACKMAR, Judge,
dissenting.
It is unfortunate that counsel for the defendant, after invoking our jurisdiction under Art. V, Sec. 3 of the Missouri Constitution by challenging the constitutional validity of § 573.030, RSMo 1986, have elected to submit the case on briefs without oral argument. A matter so important as the First Amendment should not be treated so lightly.
The state, in my opinion, has not sustained its burden of proving that the defendant had knowledge of the contents of the magazines purchased by the undercover officer. I would not follow the holding in State v. Triplett, 722 S.W.2d 633 (Mo.App.1986), to the effect that one who glances at a sexually explicit cover of a magazine may be found to have knowledge of the contents. The information could have, but does not, charge that the covers were obscene, as defined in § 573.010(8), RSMo (1988 Supp). The clerk is primarily interested in the price and not in a careful examination of the cover. Today’s decision puts a severe burden on people who are required to seek employment in retail outlets. They know that they will be quickly replaced if they refuse to sell the store’s merchandise.
The evidence showed only that the defendant glanced momentarily at the cover to ascertain the printed price, twisting the magazine around to better see the price mark in the upper right cover. There is no indication that he focused on anything but the price. The witness admitted that he had no reason to believe that the defendant knew what was inside the magazines. This is not substantial proof that he knew the “content and character” of the magazines as charged by the information.
The state argues the additional factors as to the nature of the store and of the material on display. Once again, the information could have but does not charge that the three-dimensional objects displayed for sale were violative of the law. Section 573.010(3). There was no substantial proof that the defendant was the proprietor of the store, was responsible for ordering the merchandise, or even of the length of his employment. The limitation to adults does not necessarily prove that illegal merchandise was being sold. The proprietor might want to discourage “drug store cowboys” from frequenting the store.
Statutes such as § 573.030 restrict the right of freedom of expression. The legislature has authority to punish the sale of “pornography” under carefully defined circumstances, but in this sensitive area I would demand precise charges and strict proof in criminal actions — stricter than that required for criminal cases which do not impact the First Amendment. The state might consider civil remedies under § 573.070, in preference to criminal prose*376cution. I am not satisfied that the necessary burden of proof has been met in the case before us and would reverse the judgment.